Citation Nr: 0943748	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  04-34 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for hypothyroidism, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Poulson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1991 to April 
1995.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in Reno, 
Nevada (RO), which, in pertinent part, denied the Veteran's 
claim for a rating in excess of 10 percent for 
hypothyroidism.  The Veteran submitted a notice of 
disagreement (NOD) in December 2003 with the 10 percent 
evaluation for hypothyroidism, as well as the denial of 
increased ratings for asthma/reactive airway disease and 
irritable bowel syndrome.  The RO issued a statement of the 
case (SOC) in August 2004, and the Veteran timely filed a 
substantive appeal in September 2004.  In August 2005, the RO 
provided a Supplemental Statement of the Case (SSOC).

The Veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge in October 2005.  The 
transcript of that hearing is of record.  At the hearing, and 
pursuant to a signed correspondence dated in October 2005, 
the Veteran withdrew her appeals regarding increased ratings 
for asthma/reactive airway disease and irritable bowel 
syndrome.   Hearing Transcript at 2.

On appeal in February 2006, the Board remanded the case for 
additional development, to include scheduling a VA 
endocrinology examination to determine the severity of the 
Veteran's service-connected hypothyroidism.  The Board noted 
that the only issue before it was for a rating in excess of 
10 percent for hypothyroidism.  See 38 C.F.R. § 20.204 
(2009).  The RO subsequently provided a SSOC for the 
hypothyroidism claim in January 2008 and August 2009.

In the instant case, the Board finds that the Appeals 
Management Center (AMC) has complied with the February 2006 
Remand Order, and that neither the Veteran, nor her 
representative, has contended otherwise, and therefore it may 
proceed with its review of this appeal.  Stegall v. West, 11 
Vet. App. 268, 270-71 (1998).
The Board notes that in October 2009, additional evidence was 
submitted without a waiver for RO consideration.  See 38 
C.F.R. § 20.1304(c).  The additional evidence consists of a 
March 2009 treatment record from the Veteran's gynecologist, 
a June 2009 letter from the Montrose CBOC indicating that the 
Veteran's thyroid medication was being increased, and an 
undated statement from the Veteran describing several 
symptoms which she relates to her thyroid condition.  The 
gynecologist's record does not have any bearing on the 
Veteran's increased rating claim, as it relates the Veteran's 
mood swings to her menstrual cycle.  The June 2009 letter 
merely duplicates other evidence in the claims file 
establishing that the dose of the Veteran's thyroid 
medication is periodically adjusted.  The Veteran's statement 
is essentially cumulative of other statements that she has 
submitted.  As such, because this evidence is both cumulative 
of evidence already in the file and does not have any bearing 
on the issue under appeal, referral to the RO for initial 
review is not required.  Id.
 
The Board finds that the psychiatric evidence of record 
raises an application to reopen a claim for service 
connection for a psychiatric disorder, to include depression 
and posttraumatic stress disorder.  See January 2007 and June 
2009 VA examination reports.  This matter is referred to the 
RO for appropriate action.


FINDING OF FACT

The Veteran's service connected hypothyroidism requires 
continuous medication for control; however, the preponderance 
of the evidence is against a finding that the Veteran's 
hypothyroidism is manifested by fatigue, constipation, mental 
sluggishness, cold intolerance, depression, or weight gain.
 

CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 10 
percent for hypothyroidism have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159. 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.119, 
Diagnostic Code 7903 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102,  
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38  
C.F.R.  §§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  
a.  Duty to Notify 

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the April 
2005 letter sent to the Veteran by the RO adequately apprised 
her of the information and evidence needed to substantiate  
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  Sanders v. Nicholson,  
487 F.3d 881, 886 (Fed. Cir. 2007) (outlining VCAA notice  
requirements); Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (same).  For "applications for benefits pending before 
VA on or filed after" May 30, 2008, as here, 38 C.F.R. § 
3.159(b)(1) no longer requires that VA request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  See 73 Fed. Reg. 23353, 23354 (Apr. 
30, 2008). 

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473,  
484, 486 (2006), which held that the VCAA notice requirements  
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service connection claim, 38  
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what  
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id. at 486.  Additionally, this notice must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  Id.  

The April 2005 letter from the RO satisfies most of these 
mandates.  The letter informed the Veteran about the type of 
evidence needed to support her claim, namely, proof that her 
service-connected disorder had worsened.  This correspondence 
clearly disclosed VA's duty to obtain certain evidence for 
the Veteran, such as medical records and records held by any 
Federal agency, provided the Veteran gave consent and 
supplied enough information to enable their attainment.  This 
correspondence made clear that although VA could assist the 
Veteran in obtaining these records, she carried the ultimate 
burden of ensuring that VA received all such records.  It 
additionally apprised the Veteran that VA would schedule a 
medical examination or obtain a medical opinion for her if 
the RO determined such to be necessary to make a decision on 
the claim.  The Board thus finds that the Veteran received 
notice of the evidence needed to substantiate her claim, the 
avenues by which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 403; 
see also Mayfield, 19 Vet. App. at 109-12.

With respect to the Dingess requirements, the Veteran was 
provided with notice of the type of evidence necessary to 
establish a rating or effective date for the rating in May 
and December 2006 letters.

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did not provide such notice to the Veteran prior to the RO 
decision that is the subject of this appeal.  Notwithstanding 
this belated notice, the Board determines that the RO cured 
this defect by providing this complete VCAA notice followed 
by readjudication of the claim, as demonstrated by the August 
2005, January 2008, and August 2009 SSOCs.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the 
remedial measures of issuing fully compliant VCAA 
notification and readjudicating the claim in the form of an 
SOC to cure timing of notification defect).  However, the 
Veteran was not provided with notice of the type of evidence 
necessary to establish a rating and effective date until May 
2007.  Furthermore, timely Dingess notice would not have 
operated to alter the outcome because evidence warranting an 
increased rating for hypothyroidism is lacking.  The Veteran 
thus was not prejudiced by any defect in timing, as "the 
purpose behind the notice has been satisfied . . . that is, 
affording a claimant a meaningful opportunity to participate 
effectively in the processing of [the] claim. . . ."  
Mayfield, 19 Vet. App. at 128.  The Veteran has not 
demonstrated or even pled prejudicial error.  She has been 
represented by an accredited service organization throughout 
this appeal.  Under such circumstances, any error with 
respect to the timing of the notice is harmless.

In this case, the Board finds that the VCAA letters do not 
contain the level of specificity set forth in Vazquez-Flores 
v. Peake, 22 Vet. app. 37 (2008).  However, in Vazquez-Flores 
v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 2009), the 
Federal circuit vacated that decision.  Moreover, the record 
reflects actual knowledge of what is required to substantiate 
the claim for a higher rating for hypothyroidism on the part 
of the Veteran and her representative.  Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.  Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007).  The Board notes 
that the April 2005 letter informed the Veteran about the 
type of evidence needed to support her claim, namely, proof 
that her service-connected disability was worse than rated.  
It indicated that such proof could take the form of reports 
and statements from doctors, laboratory results and X-rays, 
in addition to personal and lay statements.  The Board notes 
that the Veteran's statements discuss how her thyroid 
condition affects her employment.  See August 2004 Form 9 and 
October 2005 Hearing Transcript.  

During the course of this appeal, the Veteran has been 
represented at the RO and before the BVA by a Veterans 
Service Organization (VSO) recognized by the VA, specifically 
the Disabled Veterans of America (DVA) and the Board presumes 
that the Veteran's representative has a comprehensive 
knowledge of VA laws and regulations, including particularly 
in this case, those contained in Part 4, the Schedule for 
Rating Disabilities, contained in Title 38 of the Code of 
Federal Regulations.  The argument presented on behalf of the 
Veteran reflects that actual knowledge of what was needed to 
substantiate the claim.  See Dalton v. Nicholson, 21 Vet. 
App. 23, 30 (2007) (determining that no prejudicial error to 
veteran resulted in defective VCAA notice when the veteran, 
through his counsel, displayed actual knowledge of the 
information and evidence necessary to substantiate his 
claim).  See September 2009 Post-Remand Brief; undated 
correspondence received October 2009.  Furthermore, the 
January 2008 SSOC notified the Veteran of the relevant 
Diagnostic Code.  

In addition, the May and December 2006 letters informed the 
Veteran that when a disability is service connected a 
disability rating is assigned and that, depending on the 
disability involved, VA assigns a rating from 0 to 100 
percent, and that VA uses a schedule for evaluating 
disabilities.  The Board, therefore, finds that the third 
element is satisfied. 

b.  Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to   
substantiate the . . . claim").  This duty includes assisting 
the veteran in obtaining records and providing medical 
examinations or obtaining medical opinions when such are 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).  

VA informed the Veteran of its duty to assist in obtaining 
records and supportive evidence.  The RO has obtained the 
Veteran's VA treatment records.  The Veteran received VA 
endocrinology and psychiatric examinations (the latter in 
part to determine any psychiatric residuals of 
hypothyroidism) in December 2002, May 2005, January 2007 and 
June 2009, which were thorough in nature and adequate for 
rating purposes.  The Board notes that the June 2009 VA 
examiner did not comment on the results of the thyroid lab 
that he ordered.  These results indicate that the Veteran's 
TSH level had increased compared to the December 2008 level.  
This oversight is not significant.  As discussed below, the 
applicable disability regulation does not take TSH levels 
into consideration.  The Board finds that the medical 
evidence of record is sufficient to resolve this appeal, and 
the VA has no further duty to provide an examination or 
opinion.  38 C.F.R. §§ 3.326, 3.327.  

Based on the foregoing, the Board finds that the VA fulfilled 
its VCAA duties to notify and to assist the Veteran, and 
thus, no additional assistance or notification was required.  
The Veteran has suffered no prejudice that would warrant a 
remand, and her procedural rights have not been abridged.  
See Bernard, 4 Vet. App. at 392-94.  

II. Law and Regulations

a. Calculation of Disability Ratings

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based.  38 U.S.C.A. § 1155.  In addition, "the Secretary 
shall from time to time readjust this schedule of ratings in 
accordance with experience."  38 U.S.C.A. 
§ 1155.

To this end, the Secretary promulgated 38 C.F.R. § 3.321(a), 
which requires the use of a "Schedule for Rating Disabilities 
. . . for evaluating the degree of disabilities  in claims 
for disability compensation . . . and in eligibility 
determinations."  The provisions contained in the rating 
schedule approximate the average impairment in  earning 
capacity in civil occupations resulting from a disability.  
38 C.F.R. 
§ 3.321(a); accord 38 U.S.C.A. § 1155 ("The ratings shall be 
based, as far as practicable, upon average impairments of 
earning capacity resulting from such  injuries in civil 
occupations").  Separate diagnostic codes pertain to the 
various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  

A 10 percent rating is provided for hypothyroidism with 
fatigability, or; continuous medication is required for 
control.  A 30 percent rating is for hypothyroidism with 
fatigability, constipation, and mental sluggishness.  A 60 
percent rating is provided with muscular weakness, mental 
disturbance and weight gain.  Hypothyroidism with cold 
intolerance, muscular weakness, cardiovascular involvement, 
mental disturbance (dementia, slowing of thought, 
depression), bradycardia (less than 60 beats per minute), and 
sleepiness is rated 100 percent disabling.  38 C.F.R. § 
4.119, Diagnostic Code 7903 (2008).

b. Increased Disability Ratings

Where entitlement to compensation has already been 
established and an increase in the severity of the disability 
is at issue, as in this case, the present level of the 
disability is of primary concern.  See Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).  In addition, "[w]here there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating."  38 C.F.R. § 4.7.

The Court held in Hart v. Mansfield, 21 Vet App 505 (2007), 
that staged ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The Court recognized that 
if VA's adjudication of an increased rating claim is lengthy, 
a claimant may experience multiple distinct degrees of 
disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made.  Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending.  
Hart, supra.  

c. Standard of Proof 

38 U.S.C.A. § 5107 (West 2002) sets forth the standard of 
proof applied in decisions on claims for veterans' benefits.  
A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

III. Analysis

a. Factual Background

Service treatment records contain no complaints, findings, or 
treatment with respect to hypothyroidism.  The Veteran 
noticed a non-tender mass in her neck in April 1995, and was 
diagnosed with Hodgkin's Disease in June 1995.  The Veteran 
underwent radiation therapy from June 1995 through September 
1995.  In a June 1996 rating decision, the RO granted service 
connection and awarded a 100 percent disability rating, 
effective April 2, 1995.  This condition was subsequently 
reduced to a noncompensable rating in a March 1997 rating 
decision.  

The Veteran was diagnosed with hypothyroidism in January 
1998.  She was prescribed .05 mg of Synthroid daily.  In a 
July 1998 rating decision, the RO granted secondary service 
connection for hypothyroidism and rated it 10 percent 
disabling.  The Veteran contends that her symptoms warrant a 
30 percent disability rating.  See Correspondence Received 
October 2009.

In a September 1999 rating decision, the RO granted secondary 
service connection for irritable bowel syndrome.

In August 2002, the Veteran filed a claim for an increased 
rating of her hypothyroidism.  

VA Treatment Records 

A December 2001 VA treatment record indicates that the 
Veteran was "doing well."  She weighed 189 pounds.  The 
clinician noted that the Veteran had been taking Paxil for 
her depression but stopped taking it because she was 
"distressed by the weight gain that seemed to occur."  The 
Veteran reported that she had lost weight since stopping the 
Paxil.  The clinician noted that May 2001 thyroid function 
tests were normal.

A June 2002 VA treatment record indicates that the Veteran 
was "doing well."  She complained of fatigue and dry skin.  
She weighed 195 pounds and admitted a "propensity to indulge 
in some extra calories."  The doctor noted that the 
Veteran's thyroid replacement appeared adequate and wrote "I 
do not think it explains her weight problems, dry skin or 
fatigue."  

A November 2002 VA treatment note indicates that the Veteran 
reported "a terrible struggle" with her weight and 
indicated that she had gained 20 pounds in two years.  She 
also related a recent incident where she felt like she was 
going to pass out.  The Veteran denied cold or heat 
intolerance, weakness, and headaches.

The Veteran submitted to a December 2002 VA oncology 
examination.  It was noted that she had developed 
hypothyroidism, asthma, and irritable bowel syndrome  after 
her radiation treatment.  Her main complaint at that time was 
episodic abdominal pain associated with diarrhea.  She also 
reported episodic back pain.  Upon physical examination, the 
neck was supple and there was no thyromegaly or cervical 
adenopathy.  The diagnoses included hypothyroidism secondary 
to radiation effect on the thyroid, currently on replacement 
therapy, and irritable bowel syndrome with persistent 
symptomatology secondary to probable effect of radiation.  
TSH and T4 levels were normal.

A December 2002 VA treatment note indicates that the Veteran 
weighed 189 pounds.

A June 2003 VA treatment note reveals that the Veteran 
complained of abdominal discomfort that she attributed to the 
irritable bowel syndrome and worsening of her asthma.

A December 2003 VA treatment note indicates that the Veteran 
complained of headaches, backaches, and fatigue.  A physical 
examination was normal.  The assessment was Hodgkin's 
disease.

August 2004 lab work revealed a "low normal" free T4.  The 
clinician increased the Veteran's Synthroid to .075 mg daily.

A February 2005 VA treatment note indicates that the Veteran 
complained of diarrhea, bloating, gas, constipation, and 
abdominal pain.  She indicated that she felt better on the 
higher dose of Synthroid.  She weighed 197 pounds.  The 
clinician increased the Synthroid to .1 mg daily.

The Veteran submitted to a May 2005 VA examination.  She 
complained of fatigability, depression, weight gain, and 
constipation.  However, the examiner concluded that the 
Veteran's thyroid disease was in remission and was 
asymptomatic.  In addition to a normal clinical evaluation, 
thyroid function studies were normal and it was specifically 
noted that there were no residuals of thyroid disease.  

December 2006 lab work reveals normal TSH and T4 levels.

The Veteran submitted to a January 2007 VA endocrinology 
examination.  She complained of severe fatigue ,especially in 
the afternoon, and cold intolerance.  She reported a history 
of depression since 1999 and indicated that she was no longer 
taking medication for this condition.  She denied any 
symptoms in the neck area.  She reported a 30 pound weight 
gain in the previous 5 years.  Upon physical examination, her 
thyroid was small but not palpable and without 
lymphadenopathy.  The doctor reviewed the claims file and 
diagnosed hypothyroidism secondary to radiation therapy.  The 
doctor opined that the Veteran was on adequate thyroid 
hormone replacement therapy "which should alleviate her 
hypothyroidism symptoms."  In a February 2007 addendum, the 
doctor wrote "the depression is at least as likely as not 
caused by or aggravated by the hypothyroidism."  He further 
opined that the Veteran's irritable bowel syndrome was not 
related to her hypothyroidism.  In an August 2007 addendum, 
the doctor wrote "I do not think [the Veteran's depression] 
was caused by the hypothyroidism" and that "the inadequate 
replacement of the thyroid hormone aggravate[s] the 
depression symptoms with more than 50% probability."

A September 2008 treatment record indicates that the 
Veteran's main complaint was asthma exacerbation.  The 
clinician noted that the Veteran appeared "mildly 
fatigued."  The Veteran weighed 226 pounds.  The assessment 
included hypothyroidism.  The clinician noted that "remote 
data was not available" and prescribed .125 mg of Synthroid 
daily.  

A January 2009 treatment record indicates that the Veteran 
denied fatigue, weight gain, headaches, palpitations, muscle 
pain, and depression.  Upon examination, no thyromegaly or 
nodules were noted.  The Veteran weighed 223.4 pounds.  The 
assessment was "hypothyroid - euthyroid on replacement."

The Veteran submitted to another VA thyroid examination in 
June 2009.  The doctor reviewed the claims file and noted 
that the Veteran was taking .15 mg of Synthroid daily.  She 
reported missing three days of work in the past year due to 
bowel symptoms and two days due to breathing problems.  The 
examiner noted that the Veteran's hypothyroidism has been 
"generally well controlled on replacement thyroid 
medication."  The Veteran indicated that she felt her 
condition was well controlled.  She denied hair loss, cold 
intolerance, weakness, constipation, cardiovascular or 
neurologic symptoms.  She indicated that her energy level was 
good from day to day without fatigability, but reported 
"bouts of fatigue" occurring three times per month lasting 
for one day.  The Veteran indicated that her weight 
fluctuated between 180 and 198 pounds, and that she had 
experienced recent weight gain and difficulty losing weight.  
She related that she being evaluated for "possible early 
metabolic syndrome."  Upon examination, the Veteran weighed 
220 pounds.  The neck was supple without adenopathy.  Her 
thyroid was palpably normal without nodule.  The examiner 
noted that her TSH level was normal in December 2008.  
However, bloodworm ordered by the examiner indicates that it 
had increased.  
The examiner diagnosed hypothyroidism secondary to radiation 
for Hodgkin's disease.  He opined that her condition was "of 
mild severity" and was well controlled without symptoms.  

The Veteran also submitted to a VA mental disorders 
examination in June 2009.  She reported that she was 
subjected to a hostile working environment during service.  
She denied being sexually assaulted, but indicated that her 
commander yelled at her, belittled her, and threatened her.  
The Veteran reported a great deal of fear and anxiety on a 
daily basis.  She complained of panic attacks, a heightened 
sense of fear, intrusive thoughts, occasional flashbacks, and 
an exaggerated startle response.  She denied suicidal 
ideation but stated "I just don't want to live."  The 
Veteran reported feeling exhausted much of the time.  She 
indicated that she had gained a great deal of weight.  The 
Veteran did well on all cognitive criteria and was well 
oriented.  Her thought process was good.  The examiner 
reviewed the claims file and diagnosed posttraumatic stress 
disorder (PTSD); generalized anxiety disorder, secondary to 
PTSD; major depressive disorder, secondary to PTSD; and 
personality disorder not otherwise specified.  The examiner 
assigned a GAF score of 50.  She opined that the Veteran's 
depression, anxiety, and PTSD "are at least as likely as not 
(50/50 probability) caused by result of her extreme 
experiences in the military."  She wrote "I do not feel 
that her depression is secondary to hypothyroidism."


Private Treatment Records

A June 2001 private treatment record indicates that the 
Veteran reported normal thyroid levels in November 2000 and 
two months prior.  She indicated that she wanted a second 
opinion on her thyroid status.  The Veteran complained of 
fatigue, dry skin, and an 18-pound weight gain in the 
previous year.  She reported occasionally feeling "unusually 
cold", particularly in her hands and feet.  She also 
reported problems with "significant anxiety."  She denied 
any cognitive changes.  .  She weighed 188 pounds.  The 
diagnosis was history of hypothyroidism, status post 
radiation therapy for Hodgkin's Disease.  The doctor noted 
that the Veteran appeared clinically euthyroid.  TSH and T4 
levels were normal.  The doctor recommended the Veteran 
continue taking .05 mg of Synthroid daily.

A March 2002 treatment record indicates that the Veteran was 
"getting along quite well."  She weighed 190 pounds.  The 
clinician noted that the Veteran was on thyroid replacement 
therapy.

April 2002 lab work reveals that the Veteran's TSH and T4 
levels were "good." 

A November 2002 private treatment record indicates that the 
Veteran complained of diarrhea.  Upon physical examination, 
the Veteran weighed 193.8 pounds.  Her thyroid was of normal 
size and texture.  The primary diagnosis was asthma.  
Secondary diagnoses included irritable bowel syndrome and 
hypothyroidism.  The clinician recommended she continue 
taking .05 mg of Synthroid daily.

In April 2006, the Veteran reported a history of weight gain.  
She had no other complaints.  April 2006 lab work reveals 
normal TSH and T4 levels.

A March 2009 treatment record from the Veteran's gynecologist 
indicates that she complained about mood swings and 
depression immediately prior to her cycle.  The doctor 
prescribed a birth control pill.  The Veteran also complained 
of "hot spots" on her thighs and calves.  The doctor wrote 
"[w]e talked about whether or not this is related to her 
back or history of radiation" and that it "sound[ed] more 
neurologic."  She advised the Veteran to follow up with her 
oncologist.

October 2005 Hearing

The Veteran testified that she continued to have physical 
fatigue, constipation, muscle pain, and muscle cramping.  She 
stated that her thyroid supplemental medication had been 
increased in recent years.  She also indicated an increase in 
cardiac palpitations, hair loss, extreme headaches, and 
depression.  

b. Discussion

While the Veteran maintains that her thyroid disease has 
caused numerous symptoms, to include constipation, weight 
gain and depression, the preponderance of the medical 
evidence does not support her claim.  Both the January 2007 
and the June 2009 VA endocrinologists opined that the 
Veteran's depression and anxiety are not caused by her 
hypothyroidism; the June 2009 examiner specifically related 
the depression to nonservice-connected PTSD.  The VA 
endocrinologists also opined that the Veteran's constipation 
is not attributed to hypothyroidism.  The June 2009 examiner 
specifically noted that the Veteran's complaint of bowel 
frequency was not related to hypothyroidism.  Treatment 
records repeatedly note complaints of fatigue.  The record 
also establishes that the Veteran's weight has fluctuated 
with significant weight gain in recent years.  However, the 
VA physician who examined the Veteran in June 2002 opined 
that the Veteran's weight gain and fatigue were not due to 
her hypothyroidism.  Subsequent evaluations have also 
indicated other causes for her weight gain, to include 
psychiatric in nature.  The Veteran has not complained of 
mental sluggishness, and the June 2009 VA psychiatrist noted 
that the Veteran did "very well" on all cognitive criteria.  
The record establishes that the Veteran's service-connected 
hypothyroidism is generally well controlled with thyroid 
replacement treatment.  Her thyroid condition requires 
continuous medication for control, which must occasionally be 
adjusted depending on results of thyroid labs.  However, with 
the exception of the June 2009 TSH level, thyroid function 
studies have been consistently within normal limits and the 
overwhelming preponderance of the evidence is against a 
finding that her hypothyroidism is productive of fatigue, 
constipation or mental sluggishness.  Accordingly, the 
criteria for the assignment of a rating in excess of 10 
percent have not been met.  

The Board further determines that the record does not support 
the application of a staged rating in this case.  The 
Veteran's hypothyroidism has been controlled by medication 
continuously during the rating period but such is 
contemplated by the current rating of 10 percent.

In summation, the Board finds that while the Veteran's 
service connected hypothyroidism requires continuous 
medication, thyroid function studies have been normal and the 
preponderance of the evidence is against a finding that her 
hypothyroidism is manifested by fatigue, constipation, mental 
sluggishness, cold intolerance, depression, or weight gain.

The Board acknowledges the Veteran's opinion concerning the 
severity of her thyroid condition.  As a layperson, however, 
she is not competent to provide a medical opinion about 
causation of her symptoms.  Epps v. Brown, 9 Vet. App. 341, 
344 (1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); accord Barr, 21 Vet. App. at 307 (noting that 
"[s]ignificant in our case law is that lay persons are not 
competent to opine as to medical etiology or render medical 
opinions").  That is, while the Veteran is certainly 
competent to describe symptoms that she has experienced, 
without an indication in the record that she has had the 
relevant medical training, she is not competent to provide an 
opinion on the alleged nexus to her service-connected 
hypothyroidism.  See Jandreau v. Nicholson, 492 F.3d 1372, 
1377 (Fed. Cir. 2007); Barr, 21 Vet. App. at 307 (noting that 
"[l]ay testimony is competent . . . to establish the presence 
of observable symptomatology").

Extraschedular Ratings

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether or not the Veteran raised them, 
including 
§ 3.321(b)(1) (2009), which governs extraschedular ratings.  
The Board finds that the evidence of record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule  standards."  38 C.F.R. § 3.321(b)(1).  There has 
been no showing by the Veteran that her service-connected 
hypothyroidism has necessitated any let alone frequent 
hospitalizations beyond that contemplated by the rating 
schedule or has caused a marked interference with employment 
or other such factors that render impractical the application 
of the standard rating criteria.  In the absence of such 
factors, the criteria for submission for assignment of an 
extraschedular rating for her thyroid condition pursuant to 
38 C.F.R. § 3.321(b)(1) are not satisfied.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

IV. Conclusion 

As the preponderance of the evidence is against the claim, 
the benefit of the doubt doctrine does not apply to the 
instant case.  Ortiz v. Principi, 274 F.3d 1361, 1364-65 
(Fed. Cir. 2001) (holding that "the benefit of the doubt rule 
is inapplicable when the preponderance of the evidence is 
found to be against the claimant"); Gilbert, 1 Vet. App. at 
56.  


ORDER

Entitlement to a rating in excess of 10 percent for 
hypothyroidism is denied.


____________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

OUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision.  The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."

If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 

*	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
*	File with the Board a motion for reconsideration of this decision
*	File with the Board a motion to vacate this decision 
*	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 

Although it would not affect this BVA decision, you may choose to also: 

*	Reopen your claim at the local VA office by submitting new and 
material evidence. 

There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts.  If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court.  If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court.  As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court.  You can also get this 
information from the Court's website on the Internet at: 
http://www.uscourts.cavc.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA clearly explaining why you believe that the BVA committed an obvious 
error of fact or law, or stating that new and material military service 
records have been discovered that apply to your appeal.  It is important 
that such letter be as specific as possible.  A general statement of 
dissatisfaction with the BVA decision or some other aspect of the VA claims 
adjudication process will not suffice.   If the BVA has decided more than 
one issue, be sure to tell us which issue(s) you want reconsidered.  Issues 
not clearly identified will not be considered.  Send your letter to: 

Director, Management, Planning and Analysis (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
AUG 
2009
 
4597
Page 
1
CONTINUED

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time.  However, if you also 
plan to appeal this decision to the Court, you must file your motion within 
120 days from the date of this decision. 

How do I file a motion to vacate?  You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal.  For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested.  You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error?  You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management, Planning and Analysis, at the Board.  You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once.  You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion.  See discussion on 
representation below.  Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim?  You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office.  See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes.  You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims.  You can find a listing of these organizations on the 
Internet at: http://www.va.gov/vso.  You can also choose to be represented 
by a private attorney or by an "agent."  (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information, as well as 
information about free representation through the Veterans Consortium Pro 
Bono Program (toll free telephone at: (888) 838-7727), is also provided on 
the Court's website at: http://www.uscourts.cavc.gov. 

Do I have to pay an attorney or agent to represent me?  An attorney or 
agent may charge a fee to represent you after a notice of disagreement has 
been filed with respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 38 U.S.C. 5904; 38 
C.F.R. 14.636.  If the notice of disagreement was filed before June 20, 
2007, an attorney or accredited agent may charge fees for services, but 
only after the Board first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the Board's decision.  
See 38 C.F.R. 14.636(c)(2). 

The notice of disagreement limitation does not apply to fees charged, 
allowed, or paid for services provided with respect to proceedings before a 
court.  VA cannot pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits awarded to you on the 
basis of your claim when provided for in a fee agreement. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  See 38 U.S.C. 5904; 38 C.F.R. 14.636(d). 

Filing of Fee Agreements:  In all cases, a copy of any fee agreement 
between you and an attorney or accredited agent must be sent to the 
Secretary at the following address:  
Office of the General Counsel (022D)
810 Vermont Avenue, NW
Washington, DC 20420

The Office of the General Counsel may decide, on its own, to review a fee 
agreement or expenses charged by your agent or attorney for reasonableness.  
You can also file a motion requesting such review to the address above for 
the Office of the General Counsel.  See 38 C.F.R. 14.636(i); 14.637(d).


VA 
FORM
AUG 
2009 
 
4597
Page 
2
SUPERSEDES VA FORM 4597, JUN 2008, WHICH WILL NOT BE 
USED



